Citation Nr: 9935133	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  93-15 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of an injury 
sustained in an automobile accident in July 1972.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from March 
1967 to January 1970.

In April 1993, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, denied 
the veteran's petition to reopen a claim that earlier had 
been denied for service connection for residuals of an injury 
sustained in an automobile accident in July 1972.  He 
appealed the RO's decision to the Board of Veterans' Appeals 
(Board).  The Board issued a decision in May 1995 also 
denying his petition to reopen the claim, and he appealed to 
the United States Court of Appeals for Veterans Claims 
(Court)-formerly, the United States Court of Veterans 
Appeals.

In February 1997, during the pendency of the appeal to the 
Court, the veteran's representative and the VA General 
Counsel filed a joint motion requesting that the Court vacate 
the Board's decision and to remand the case for further 
development and readjudication.  The Court granted the joint 
motion later in February 1997 and, thereafter, returned the 
case to the Board for compliance with the directives of the 
joint motion.

After further developing the case, including obtaining an 
opinion from an independent medical expert (IME), the Board 
issued another decision in February 1999 reopening the claim 
based on "new and material" evidence.  See 38 C.F.R. 
§ 3.156 (1999).  The Board proceeded to remand the case to 
the RO for a de novo review of the record-to include 
consideration of medical evidence supporting the claim that 
the veteran had not waived his right to have initially 
considered by the RO.  See 38 C.F.R. § 20.1304 (1999).  After 
completing the de novo review of the record, the RO continued 
to deny service connection, and the case was returned to the 
Board for further appellate consideration.



FINDING OF FACT

The medical evidence is in relative equipoise on the question 
of whether a T2 fracture the veteran sustained in an 
automobile accident during service, in December 1968, was a 
predisposing factor in the extent of the damage that he later 
sustained to his spine in another automobile accident after 
service, in July 1972.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the injury he sustained to his spine in the July 1972 
accident is proximately due to or the result of the T2 
fracture that he sustained during service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

In December 1968, while serving on active duty in the 
military, the veteran sustained a fractured T2 vertebra in an 
automobile accident.  He eventually was placed on the 
Temporary Disability Retired List (TDRL), in January 1970, 
as 50 percent disabled.  Effective March 31, 1972, he was 
found fit for duty and removed from the TDRL.

A few months later, in July 1972, the veteran was involved in 
another automobile accident in which he sustained a 
fractional dislocation of the C7 and T1 vertebrae, rendering 
him a quadriplegic.  As a result of the severity of the 
trauma to his spine, he underwent a foraminotomy of C6-C7 and 
C7-T1, on the right side, with bilateral posterior cervical 
fusion.

In April 1973, the RO in Jackson, Mississippi, granted 
service connection for the residuals of the T2 vertebra 
fracture in service and assigned a 10 percent rating.  The RO 
also determined the veteran was permanently and totally (P&T) 
disabled and, therefore, entitled to VA pension benefits 
(including special monthly pension based on the need for the 
regular aid and attendance of another person) because of the 
severity of the trauma that he sustained to his spine in the 
automobile accident after service.

The veteran has consistently maintained that the T2 fracture 
he sustained during service had the practical effect of 
predisposing him to sustain more extensive damage to his 
spine in the second automobile accident after service, in 
July 1972.  Consequently, he argues that service connection 
should be granted for the residuals of the 1972 accident, 
although it occurred after service, because they are, in a 
sense, "secondary to" the service-connected T2 fracture.  
For the reasons discussed below, the Board finds that the 
medical evidence of record concerning this dispositive 
question is approximately evenly balanced-both for and 
against the claim; hence, with resolution of all reasonable 
doubt in his favor, he is entitled to service connection.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service, or on a secondary basis, for disability that is 
proximately due to or the result of a service-connected 
condition.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 
3.310(a).  Section 3.310(a) has been interpreted to permit 
service connection for disability due to aggravation of a 
nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In a December 1974 letter, John F. Brix, M.D., the Keesler 
Air Force Base attending physician following the 1972 
accident, stated that it was "well within the realm of 
probability that the initial injury in 1968 was a 
contributing factor to the type of injury and neurologic 
damage sustained in the second accident."

In addition, in a February 1974 statement, M.S. Mahaley, Jr., 
M.D., of the Division of Neurosurgery of Duke University 
Medical Center, indicated that it was "conceivable that [the 
T2 fracture] may have played some role in the susceptibility 
of the area just cephalad to that region to trauma at the 
time of his last accident."

In July 1977, Dr. Brix submitted a second letter.  He stated 
that he strongly disagreed with the determination of VA in 
denying the existence of a relationship between the T2 
fracture and the injuries in the July 1972 accident.  He 
noted that the location of the veteran's fractures, C7-T1, is 
rather unusual.  He also noted that, at the time of the 
surgical exploration in July 1972, visual inspection showed 
evidence of considerable damage throughout the lower cervical 
and upper thoracic area.  He went on to state that:

[T]he injury in 1968 was a direct 
predisposing factor in the extensive 
damage suffered in the second accident in 
1972.  The earlier injury with associated 
bone and soft tissue damage would most 
likely have caused additional loss of 
flexibility of the entire spine, thus 
[the veteran's] second injury was more 
damaging than might have ordinarily been 
expected because of these previous 
factors.  Therefore, I feel that the 
second injury is related to the initial 
injury of 1968 and, thus, should be 
considered as service connected.

In a March 1978 letter, Kenneth R. Magee, M.D., professor of 
neurology at the University of Michigan Medical School, 
stated that he had reviewed the veteran's records, including 
Dr. Brix's findings.  He opined that "with reasonable 
medical certainty," the veteran's 1968 injury did not 
predispose him to the severe damage sustained in 1972.

More recent evidence includes statements from the veteran and 
his representative, and additional medical evidence.  Of 
particular interest are three letters from other private 
physicians.  In an August 1991 letter, Malcolm Shupeck, M.D., 
a neurosurgeon, noted that the type of injury that the 
veteran had, with fracture subluxation at C7-T1, was very 
unusual.  He opined that the earlier upper thoracic spine 
injury was likely to have provided a substrate for this more 
severe injury to ultimately have developed.  In addition, 
Charles T. Beemer, M.D., a private orthopedic surgeon, stated 
that he concurred with Drs. Brix and Mahaley that the 
veteran's second injury might well have been predisposed to 
by the first injury and the resulting loss of motion at the 
T2-T3 level.  Finally, a July 1997 letter was received from 
Craig N. Bash, M.D., a neuroradiologist and assistant 
professor of radiology at the Uniformed Services University 
of Health Sciences.  Dr. Bash stated that he disagreed with 
the opinion of Dr. Magee and agreed with the opinions of all 
the other physicians.  He pointed out that Dr. Magee, as a 
neurologist, would not have had the experience or training to 
address this issue.  He stated that these types of patients 
usually are followed by neurosurgeons or orthopedists, in 
consultation with neuroradiologists.

In June 1998, in an effort to resolve the conflicting medical 
evidence of record, the Board requested an opinion from Peter 
W. Carmel, M.D., Professor and Chief of Medicine in the 
Department of Neurological Surgery, New Jersey Medical 
School.  Dr. Carmel submitted a report of his impressions of 
the case in October 1998.  Based on his review of the 
pertinent medical and other evidence of record, including the 
reports of X-rays taken of the veteran's spine on various 
occasions during service shortly after the T2 fracture, Dr. 
Carmel acknowledged that "it is remotely possible that 
stiffening of the spine in this region could have predisposed 
[the veteran] to an increased fulcrum of movement at C7-T1 in 
his subsequent automobile accident."  Dr. Carmel ultimately 
concluded, however, that "there are several factors that 
make this interpretation unlikely."  First, he cited the 
findings that were noted on the initial X-ray report 
(which was signed and dated December 23, 1968, by Dr. Samuel 
M. Andelman) indicating the veteran's disc interspace was 
narrowed, which Dr. Carmel said "could only have happened 
with a condition that pre-existed the 1968 accident and 
[therefore] could not have been caused by that accident."  
Second, Dr. Carmel cited the inherent high degree of 
stability of the thoracic segment of the spine, due to its 
joint configuration and support from the rib heads, noting 
that "it was unlikely that even a fracture described in 
[the] initial [X-ray] report could have resulted in an 
abnormal fusion."  As further support for his conclusions, 
Dr. Carmel pointed out that two additional doctors (Glen 
Myer, M.D., and Dr. Kempe), who he said were internationally 
recognized neurosurgeons known for their expertise in spinal 
disorders, subsequently reviewed those X-ray films, observed 
consistent findings, and agreed with that impression.  Dr. 
Carmel added that their collective feeling was that the bony 
defect observed in service was not necessarily associated 
with the automobile accident after service, and that, "[i]f 
the abnormalities seen at the T2 level on these x-rays were 
not related to the auto[mobile] accident, then it is very 
likely that they were congenital in origin, [meaning] this 
could not be a service related injury...and cannot reasonably 
be ascribed to the T2 radiological defect."

In December 1998, in response to the IME opinion, Dr. Bash 
submitted an additional statement refuting the conclusions 
made against the claim.  He provided a very fact specific and 
detailed explanation of why he believes the T2 fracture the 
veteran sustained in the automobile accident during service 
greatly enhanced the risk of him sustaining far more severe 
injury to his spine in the second automobile accident after 
service, in July 1972.  Furthermore, Dr. Bash cited to other 
medical sources to support his opinion, and he discussed the 
relevancy of the evidence, virtually piece by piece, from the 
time the veteran entered the military until well after the 
latter spinal injury occurred.  Dr. Bash indicated that it is 
his opinion that the whip lash type of injury the veteran 
sustained during service in December 1968 predisposed him, 
not only to the "Cervicobrachial syndrome" abnormality that 
was noted during his separation examination, but also that 
his T2 fracture injury in service is a "likely causative 
factor and increased his risk of having a more severe unusual 
cervical spine injury during his post service accident in 
1972."  Dr. Bash also made note of the fact that other 
qualified physicians, particularly Dr. Brix who was the 
veteran's primary care physician immediately after the 1972 
accident-meaning he was well aware of the complexity of his 
medical circumstances and situation-had agreed with this 
conclusion.  Lastly, Dr. Bash indicated that Dr. Carmel, 
while not supporting the claim, may not have had access to 
the entire record, inasmuch as he did not comment on either 
the 1968 examination (which showed the veteran was 
experiencing severe muscle spasms) following the whip lash 
injury or the "cervicobrachial syndrome" abnormality shown 
on the report of his service separation examination.  Dr. 
Bash expressed his belief that that deserves mentioning, 
especially if considered along with the fact that Dr. Carmel 
offered no comments whatsoever on the professional opinion of 
Dr. Brix, thereby providing the necessary medical basis for 
granting the benefits requested.

As noted above, several competent specialists (Drs. Brix, 
Mahaley, Shupeck, Beemer, and Bash) all have provided medical 
opinions that either wholly support pr suggest that there is 
a correlation between the severity of the spinal injury the 
veteran sustained after service, in the automobile accident 
in July 1972, and the T2 fracture that he sustained during 
service, in the automobile accident in December 1968.  The 
only exceptions are the statement from Dr. Magee and the more 
recent IME opinion from Dr. Carmel, which incorporated, by 
reference, findings of other doctors (Drs. Myer and Kempe).  
Notwithstanding the fact that Dr. Carmel's opinion was 
obtained to resolve the dispositive question at issue in this 
case, and that such opinion is negative, the Board finds 
that, in totality, the opinions of the doctors who support 
the claim are as persuasive as the opinions of those that 
militate against the claim, particularly when Dr. Carmel's 
conclusions are considered in light of Dr. Bash's subsequent 
criticisms, to include that the medical question at issue is 
better addressed by specialists in neurosurgery, orthopedics 
and neuroradiology, rather than by a neurologist.  Without 
addressing which medical specialty is the more appropriate, 
the Board finds that the evidence is at least in relative 
equipoise on the dispositive question at issue in this case.  
Thus, all reasonable doubt must be resolved in the veteran's 
favor, see 38 U.S.C.A. § 5107(b), and the Board must conclude 
that a grant of secondary service connection for the 
residuals of the injury he sustained in the automobile 
accident in July 1972 is warranted.  

ORDER

Service connection for the residuals of the injury sustained 
in the automobile accident in July 1972, secondary to the 
service-connected T2 fracture, is granted.

		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

